DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks/Arguments filed September 8, 2021.
In view of the Amendments to the Claims filed September 8, 2021, the provisional rejections of claims 1 and 15 on the ground of nonstatutory double patenting previously presented in the Office Action sent June 18, 2021 have been substantially maintained and modified only in response to the Amendments to the Claims.
In view of the Amendments to the Claims filed September 8, 2021, the rejections of claims 1-15 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 previously presented in the Office Action sent June 18, 2021 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-15 are currently pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 16 of copending Application No. 16/719,501 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in instant claims 1 and 15 are recited in . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 14 of copending Application No. 16/719,578 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in instant claims 1 and 15 are recited in claims 1 and 14 of copending Application No. 16/719,578 all but the case being formed of a metal plate. However, forming the case out of a metal plate is an obvious selection of material as cited in Park et al. (U.S. Pub. No. 2017/0149024 A1) as explained below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakimoto (U.S. Pub. No. 2019/0036088 A1) in view of Park et al. (U.S. Pub. No. 2017/0149024 A1).
With regard to claim 1, Wakimoto discloses a secondary battery comprising: 
an electrode assembly (11, Fig. 3); 
a case accommodating the electrode assembly (such as case 30 depicted in Fig. 2-3 as physically accommodating the cited electrode assembly 11); and 
a cap assembly coupled to the case to seal the case (such as sealing plate 80 depicted in Fig. 2-3 as physically coupled to the case for sealing the case and cited to read on the claimed “cap assembly” as it caps the case holding electrode assembly 11), wherein the case comprises 
a bottom portion (S1, Fig. 6), 
long side portions bent and extended from the bottom portion (S2 and S3 depicted in Fig. 6 as bent and extended from the cited bottom portion S1), 
a first short side portion bent and extended from the bottom portion (such as S8 and S9 depicted in Fig. 6 as bent and extended from the cited bottom portion S1), and 
second short side portions bent and extended from the long side portions (S4, S5, S6, and S7 depicted in Fig. 6 as bent and extended from the cited long side portions S2/S3), 
the first short side portion and the second short side portions are connected to one another to define a short side portion (as depicted in Fig. 3-4 and Fig. 6, the cited first short side portion S8 and S9 and the cited second short side portions S4/S6 and S5/S7 are connected, or mechanically coupled/joined, to one another to define a short side portion), and
the first short side portion has a planar shape extending from the bottom portion to the second short side portions (as depicted in Fig. 4, the cited first short side portion S8 has a planar shape of a rectangle extending, or stretching, from the cited bottom portion S1 to the cited second short side portions S4 and S6 in the vertical direction and the cited first short side portion S9 has a planar shape of a rectangle extending, or stretching, from the cited bottom portion S1 to the cited second short side portions S5 and S7 in the vertical direction).

Wakimoto does not disclose wherein the case is formed of a metal plate.
However, Park et al. teaches a secondary battery (see Title). Park et al. teaches an electrode assembly holder 100 can be formed of a thin metal sheet coated with an insulative material on both sides so that the holder may be flexible (see [0044]).

With regard to claim 2, intendent claim 1 is obvious over Wakimoto in view of Park et al. under 35 U.S.C. 103 as discussed above. Wakimoto discloses wherein 
the first short side portion has a shape of a rectangle (see Fig. 6 depicting the cited first short side portion S8 and S9 having a shape of a rectangle) and 
the second short side portions are configured to correspond with the first short side portion (see Fig. 3-4 and Fig. 6 depicting the cited second short side portions S4/S6 and S5/S7 folded together for mechanical connection which is cited to read on the claimed “correspond with the first short side portion” as they are configured, structured and shaped, to mechanically connect abutting surfaces after folding to the cited first short side portion).
With regard to claim 3, intendent claim 1 is obvious over Wakimoto in view of Park et al. under 35 U.S.C. 103 as discussed above. Wakimoto discloses wherein
the second short side portions are connected to each other (see Fig. 3-4 and Fig. 6 depicting the cited second short side portions S4/S6 and S5/S7 mechanically connected/joined/coupled to each other).
With regard to claim 15, intendent claim 1 is obvious over Wakimoto in view of Park et al. under 35 U.S.C. 103 as discussed above. Wakimoto discloses wherein
the first short side portion extends from both end portions of the bottom portion (as depicted in Fig. 6, the cited first short side portion S8/S9 extend from both end portions of the cited bottom portion S1), 
the second short side portions extend from both ends of the long side portions (as depicted in Fig. 6, the cited second short side portions S4/S5 and S6/S7 extend from both ends of the cited long side portions S2 and S3), and 
the short side portion is defined on both sides of the bottom portion and the long side portions (as depicted in Fig. 3-4 and Fig. 6, the cited short side portion is defined on both sides of the bottom portion and the long side portions).
Claims 4-8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakimoto (U.S. Pub. No. 2019/0036088 A1) in view of Park et al. (U.S. Pub. No. 2017/0149024 A1), as applied to claims 1-3 and 15 above, and in further view of Noda (U.S. Pub. No. 2016/0372717 A1).
With regard to claim 4, independent claim 1 is obvious over Wakimoto in view of Park et al. under 35 U.S.C. 103 as discussed above.
Wakimoto teaches the short side portions include the cited first side short portion and second side short portions folded, overlapped, and connected to each other (see Fig. 3-4 and Fig. 6) but does not specifically teach the connection includes welding portions.
[0185]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the connection technique for joining the cited first side short portion and second side short portions of Wakimoto for the welding technique of Noda because the simple substitution of a known element known in the art to perform the same function, in the instant case a connection technique for joining overlapping surfaces of a battery housing, supports a prima facie obviousness determination (see MPEP 2143 B). Wakimoto, as modified to include the thermal welding technique of Noda above, teaches wherein
the short side portion comprises welding portions, and the welding portions comprise a first welding portion located between the first short side portion and the second short side portions, and a second welding portion located between the second short side portions (as depicted in Fig. 3-4 and Fig. 6 of Wakimoto, the short side portion comprises welding portions, and the welding portions comprise a first welding portion located between the cited first short side portion S8 and S9 and the cited second short side portions S4/S6 and S5/S7 such as the portion of each of the cited first short side portion S8 and S9 the portion of each of the cited second short side portions S4/S6 and S5/S7 interfacing each other, and a second welding portion located between the cited second short side portions S4/S6 and S5/S7 such as the portion of each cited second short side portions S4 and S6 interfacing each other and the portion of each cited second 
With regard to claim 5, dependent claim 4 is obvious over Wakimoto in view of Park et al. and Noda under 35 U.S.C. 103 as discussed above. Wakimoto, as modified by Noda above, teaches wherein
the first welding portion and the second welding portion are connected to each other (as depicted in Fig. 3-4 and Fig. 6 of Wakimoto, the cited first welding portion and the cited second welding portion are mechanically connected/joined/coupled to each other).
With regard to claim 6, dependent claim 4 is obvious over Wakimoto in view of Park et al. and Noda under 35 U.S.C. 103 as discussed above. Wakimoto, as modified by Noda above, teaches wherein
the first welding portion is shaped as a straight line having at least one vertex (such as depicted in Fig. 3-4 and Fig. 6 of Wakimoto, the cited first welding portion is shaped as a straight line having at least one vertex as it is shaped as a rectangle which is a straight line with a vertex at each corner), and 
the second welding portion is shaped as a straight line extending from the first welding portion (such as depicted in Fig. 3-4 and Fig. 6 of Wakimoto, the cited second welding portion is shaped as a straight line extending from the cited first welding portion as the cited second welding portion includes two vertically extending straight lines at folds a4/a6 and a3/a5 extending vertically from the cited first welding portion).
With regard to claim 7, dependent claim 6 is obvious over Wakimoto in view of Park et al. and Noda under 35 U.S.C. 103 as discussed above. Wakimoto, as modified by Noda above, teaches wherein
the first welding portion has a vertex angle in a range from 80 degrees to 100 degrees (as depicted in Fig. 3-4 and Fig. 6 of Wakimoto, the cited first welding portion has a vertex angle of 90 degrees at each corner of the rectangular shape).
With regard to claim 8, dependent claim 6 is obvious over Wakimoto in view of Park et al. and Noda under 35 U.S.C. 103 as discussed above. Wakimoto, as modified by Noda above, teaches wherein
the second welding portion is extended from a vertex or a side of the first welding portion (as depicted in Fig. 3-4 and Fig. 6 of Wakimoto, the cited second welding portion is extended vertically from a vertex, such as the two upper corners of the cited first welding portion, or a side, such as the top side of the cited first welding portion).
With regard to claim 10, dependent claim 4 is obvious over Wakimoto in view of Park et al. and Noda under 35 U.S.C. 103 as discussed above. Wakimoto, as modified by Noda above, teaches wherein
a welding portion of the welding portions comprises a lap joint structure (as depicted in Fig. 3-4 and Fig. 6 of Wakimoto, the cited welding portions comprise a lap joint structure, or an overlapping joint structure).
With regard to claims 11 and 13, dependent claim 10 is obvious over Wakimoto in view of Park et al. and Noda under 35 U.S.C. 103 as discussed above. As claims 11 
With regard to claim 12, dependent claim 10 is obvious over Wakimoto in view of Park et al. and Noda under 35 U.S.C. 103 as discussed above. Wakimoto, as modified by Noda above, teaches wherein
the lap joint structure is configured to provide the welding portion in a state in which the first short side portion and the second short side portions overlap with each other (as depicted in Fig. 3-4 and Fig. 6 of Wakimoto, the cited first short side portion S8 and S9 and the cited second short side portions S4/S6 and S5/S7 overlap with each other).
Claims 1, 4, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okita et al. (JP 2017-200707 included in applicant submitted IDS filed June 26, 2020) in view of Kawada et al. (U.S. Pub. No. 2012/0189904 A1).
With regard to claim 1, Okita et al. discloses an assembly comprising: 
a case (1, Fig. 4); and 
wherein the case is formed of a metal plate (see Abstract) and comprises 
a bottom portion (10, Fig. 4), 
long side portions bent and extended from the bottom portion (111 depicted in Fig. 1 and Fig. 4 as bent and extended from the cited bottom portion 10), 
a first short side portion bent and extended from the bottom portion (such as 120 depicted in Fig. 1 and Fig. 4-5 as bent and extended from the cited bottom portion 10), and 
second short side portions bent and extended from the long side portions (such as depicted in Fig. 1 and Fig. 4-5, second short side portions 112a/b bent and extended from the cited long side portions 111), 
the first short side portion and the second short side portions are connected to one another to define a short side portion (such as 120 depicted in Fig. 1 and Fig. 4-5, the cited first short side portion 120 and the cited second short side portions 112 are connected, or mechanically coupled/joined, to one another to define a short side portion), and
the first short side portion has a planar shape extending from the bottom portion to the second short side portions (as depicted in Fig. 1-2, the cited first short side portion 120 has a planar shape extending from the cited bottom portion 10 to the cited second short side portions 112a/b).

Okita et al. teaches the case can be used as a battery case (see [0013]) but does not specially detail a battery case having an electrode assembly and cap assembly.
However, Kawada et al. teaches a battery (see Title) and teaches a case which includes an electrode assembly 2 and a cap assembly 3b coupled to the case 3a to seal the case, see Fig. 1.

With regard to claim 4, independent claim 1 is obvious over Okita et al. in view of Kawada et al. under 35 U.S.C. 103 as discussed above. Okita et al. teaches wherein the short side portion comprises welding portions, and the welding portions comprise 
a first welding portion located between the first short side portion and the second short side portions (24 depicted in Fig. 1 as located between the cited first short side portion and the cited second short side portions), and 
a second welding portion located between the second short side portions (12b depicted in Fig. 1 as located between the second short side portions).
With regard to claim 9, dependent claim 4 is obvious over Okita et al. in view of Kawada et al. under 35 U.S.C. 103 as discussed above. Okita et al. teaches wherein
the first welding portion is shaped as a curve (as depicted in Fig. 1, the cited first welding portion 24 is shaped as a curve having curves at lateral ends), and 
the second welding portion is shaped as a straight line extending from the first welding portion (as depicted in Fig. 1, the cited second welding portion is shaped as a straight line extending vertically from the cited first welding portion).
With regard to claim 14, dependent claim 4 is obvious over Okita et al. in view of Kawada et al. under 35 U.S.C. 103 as discussed above. 

However, Kawada et al. teaches a controlled laser welding technique which provides welding beads, with circular peripheries (see for example Fig. 6 and Fig. 9 and see [0050]). Kawada et al. teaches the welding technique proves for no micro cracks (see [0051]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the welding technique of Okita et al. to include the controlled welding technique of Kawada et al. because it would have provided for no micro cracks. Okita et al., as modified by Kawada et al., teaches the multiple welding beads comprise circular peripheries facing the bottom portion as the beads are circular and have peripheries, or outer edges which face the cited bottom portion.

Response to Arguments
Applicant's arguments filed September 8, 2021 have been fully considered but they are not persuasive.
Applicant notes the newly added claimed limitations are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        November 19, 2021